Title: From Thomas Jefferson to Henry Mullins, 25 September 1792
From: Jefferson, Thomas
To: Mullins, Henry



Sir
Monticello Sep. 25. 1792.

I have for some time been in treaty for the sale of Elkhill, however I have not yet accomplished it. In the mean time it is necessary some attention should be paid to the place, and as I shall not be fixed at home till next March so as to be able to do it myself, I must ask the favor of you. The present tenant I am told is to pay a proportion of the produce in rent. This therefore I must ask the favor of you to sell for me when paid, and have it delivered, and out of it to pay the sheriff’s dues should I not sell the land, which I shall know within a short time and will give you notice of from Philadelphia. I should be glad to rent it again the next year on the same condition that there shall be no Indian corn made on it.—When I come in in March I must ask your assistance to establish the payments to R. Anderson. I am Sir your most obedt. humble servt

Th: Jefferson

